Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155953 & (67)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155953
                                                                    COA: 330135
                                                                    Wayne CC: 15-001601-FC
  FREDERICK KYLE YOUNG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the April 20, 2017 judgment of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2018
         s1017
                                                                               Clerk